EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-114941, filed on 21st Jun 2019.

Allowable Subject Matter

3.	Claims 1-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Nishitani (US PGPub./Pat. 10425020) teaches a linear driving apparatus including a vibration wave motor, a sliding guide method is used as a guiding method for a moving member. The apparatus further includes a driving target body movable in a moving direction, a transmission member configured to engage with the driving target body, abut against the abutment part of the moving member, and transmit the driving force of the vibration wave motor to the driving target body, and a biasing member configured to apply a biasing force between the transmission member and the abutment part. The direction of a frictional contact force that the vibrator receives from the friction member and the direction of a biasing contact force that the abutment part receives from the biasing member are parallel and opposite, and the load center of the distribution load of the biasing contact force exists in the range of the outside shape of the vibrator.

YAMAMOTO et al. (US PGPub./Pat. 20200136528) teach a motor (100) i.e. piezoelectric ultrasonic vibration motor has a third holding element (107) that is configured to hold a second holding element (106). A vibrator (104) and a friction element (101) are configured to move relative to each other. One side of the second holding element is configured to connect to a first holding element (105) or the third holding element at a position where the second holding element overlaps a rectangular shape portion in a direction of the relative movement. Another side of the second holding element is configured to connect to the first holding element or the third holding element at a position where the second holding element overlaps the rectangular shape portion in a direction perpendicular to the direction of the relative movement.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a vibration wave motor including 

“…a fixing member configured to fix the guide member at a first position and a second position in a direction of the relative movement between the vibrator and the friction member; and
an attenuation member held between the friction member and the guide member in a pressure direction in which the vibrator and the friction member are pressurized to contact each other at a location between the first position and the second position…” (Claim 1; Claim 15 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628